DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 18 and the newly added claims 19 – 20 are pending in the instant claims.
Claims 2 and 5 – 18 are withdrawn.
Response to Applicant’s Remarks
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 1 and 3 as being anticipated by Groenhagen is hereby withdrawn in view of the applicant’s amendment to limit the scope, wherein R1 and R2 are a C1-20 alkyl group, a C6-20 aryl group optionally substituted by a halogen atom, or a C7-20 aralkyl group, in the instant claims.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 1 and 4 as being anticipated by WIPO Publication WO 2016040515 A1 is hereby withdrawn in view of the applicant’s amendment to limit the scope of the variable R in the instant claims.
Expanded Search: Applicant’s amendments necessitate new grounds of search. Therefore, search has been expanded to the full scope of the instant claims 1, 3 – 4 and the new added claims 19 – 20. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Election/Restrictions
Claims 1, 3 – 4 and 19 – 20 are allowable. The election of species requirement between the compounds of formulae (4) and (5), as set forth in the Office action mailed on August 30, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn. Specifically, the election of species requirement of August 30, 2019 is withdrawn. Claims 2 and 5 – 18, directed to the compounds of formula (5), are no longer withdrawn from consideration.
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once an election of species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 11 and 15 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
Statutory Authority:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 2 and 12 – 14 are rejected under 35 U.S.C 102(a)(1) as being anticipated by the publication: Puder et al., J. Nat. Prod. (2001), 64(1), pp. 42-45 (Puder).
Puder discloses (see, page 42, right column) the compound 6, streptenol E, as presented below:

    PNG
    media_image1.png
    200
    884
    media_image1.png
    Greyscale

	The instant independent claim 2 is drawn towards the compound of formula (5):

    PNG
    media_image2.png
    148
    244
    media_image2.png
    Greyscale

The instant claim 12 is drawn towards the compound of claim 2, wherein n is 1. The instant claim 13 is drawn towards the compound of claim 12, wherein R is an optionally substituted hydrocarbon group. The instant claim 14 is drawn towards the compound of claim 13, wherein R4 is an optionally substituted hydrocarbon group.
	Puder teaches the compound of instant formula (5), wherein:
R is an optionally substituted hydrocarbon group (C5 alkenyl; or alternatively, C4 alkenyl substituted with C1 alkyl; or C3 alkyl substituted with C2 alkenyl;
R4 is a hydrocarbon group (C1 alkyl); and
n is 1.

	Therefore, the publication by Puder et al. anticipates the instant claims 2 and 12 – 14.

Claims 2, 5 – 6 and 8 are rejected under 35 U.S.C 102(a)(1) as being anticipated by the WIPO Publication WO 2005000821 A1 (WO ‘821).
	WO ‘821 discloses (see, page 66) the preparation compound 286, [4-(2-Chloro-phenyl)-2-hydroxy-4-oxo-butyl]-carbamic acid tert-butyl ester, as presented below (using ChemDraw):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	The instant independent claim 2 is drawn towards the compound of formula (5):

    PNG
    media_image2.png
    148
    244
    media_image2.png
    Greyscale

The instant claim 5 is drawn towards the compound of claim 2, wherein n is 0. The instant claim 6 is drawn towards the compound of claim 5, wherein R is an optionally substituted hydrocarbon group. The instant claim 8 is drawn towards the compound of claim 6, wherein R4 is an optionally substituted hydrocarbon-oxy group.
	WO ‘821 teaches the compound of instant formula (5), wherein:
R is a hydrocarbon group (C6 aryl) substituted with halogen (Cl);
R4 is a hydrocarbon-oxy group (C4 alkyl-O-); and
n is 0.

	Therefore, the WIPO Publication WO 2005000821 A1 anticipates the instant claims 2, 5 – 6 and 8.

Claims 2, 5 – 7 and 9 – 10 are rejected under 35 U.S.C 102(a)(1) as being anticipated by the publication: Ghabrial et al., ChemInform (1988), 19(1), pp. 100-101 (Ghabrial).
	Ghabrial discloses (see, page 100) the compounds IIb and IIc, as presented below:

    PNG
    media_image4.png
    311
    619
    media_image4.png
    Greyscale
;
wherein, Ac = acetyl (-C(=O)-CH3
	The instant independent claim 2 is drawn towards the compound of formula (5):

    PNG
    media_image2.png
    148
    244
    media_image2.png
    Greyscale

The instant claim 5 is drawn towards the compound of claim 2, wherein n is 0. The instant claim 6 is drawn towards the compound of claim 5, wherein R is an optionally substituted hydrocarbon group. The instant claim 7 is drawn towards the compound of claim 6, wherein R4 is an optionally substituted hydrocarbon group. The instant claim 9 is drawn towards the compound of claim 5, wherein R is an optionally substituted heterocyclic group. The instant claim 10 is drawn towards the compound of claim 9, wherein R4 is an optionally substituted hydrocarbon group.
	Ghabrial teaches the compound of instant formula (5), wherein:
R is a hydrocarbon group (Ar = Phenyl (C6 aryl)); or a heterocyclic group (Ar = pyridyl, furanyl or thienyl rings);
R4 is a hydrocarbon group (C1 alkyl); and
n is 0.

According to the paragraph [0045], the instant specification teaches the definitions of the terms “heterocyclic group” and “aromatic heterocyclic group” as presented below (emphasis added):

    PNG
    media_image5.png
    685
    1052
    media_image5.png
    Greyscale

	Therefore, the publication by Ghabrial et al. anticipates the instant claims 2, 5 – 7 and 9 – 10.

Conclusion
Claims 2, 5 – 10 and 12 – 14 are rejected.
Claims 11 and 15 – 18 are objected.
Claims 1, 3 – 4 and 19 – 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626     

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626